DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-7 recites the limitation "the layer" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2012/0237576) and further in view of Hernandez et al. (US 2008/0058737).
With reference to claim 1, Gordon et al. (hereinafter “Gordon”) discloses an absorbent article in the form of a sanitary napkin or a wipe [0115] comprising:
a. a nonwoven web material comprising filaments [0022] wherein the web is disclosed to include fibrous structures [0092] and the filaments comprising the web/fibrous structure may be polar solvent (i.e., water) soluble material.  The filament-forming material may be selected from polyvinyl alcohol and mixtures of polyvinyl alcohol and starch [0104], and the filament forming material includes active agents which are present in an amount from about 0.025% to about 3% by weight on a dry fibrous element basis as set forth in [0019].
The active agents may include health care active agents [0298] and the health care active agents include gastrointestinal agents [0299], and the gastrointestinal agents include Lactobacillus bulgaricus [0325], a viable, labile probiotic microorganism  deemed suitable by applicant in [0081] of the corresponding PG PUB of the instant application to produce the desired results according to the specific test. As such, Gordon is considered to meet the testing limitations as claimed.
Gordon also discloses that the heath care actives, and thus probiotic microorganism, is present in rather than on said filaments as set forth in [0298].


Gordon also provides the packaging with usage instructions to facilitate greater moisturizing, fluid removal, improved cleaning, disinfection, improved softness, or other signals that facilitate an emotional response or proper use of the wipe as set forth in [0046].
The difference between Gordon and claim 1 is the provision that the personal care composition is applied to the area of urogenital skin and that the article includes:
 c. packaging associated with the nonwoven material and the personal care composition that creates a single sellable article of commerce
d. wherein the personal care composition is in an aqueous composition and is devoid of the microorganism
e. the instructions are directed to applying the composition to the skin before the nonwoven material is worn in proximity to the skin.
Hernandez et al. (hereinafter “Hernandez”) teaches an absorbent article selected from the group consisting of sanitary napkins (21) where suitable sanitary napkins include those incorporated by reference [0055] as disclosed by Van Tilburg (US 4,589,876) as set forth tin [0022]. 

Van Tilburg discloses that the sanitary napkins may include nonwoven layers as set forth in col. 3, lines 34-36.
Hernandez also provides the article with an individually packaged [0049] wet wipe [0050] that may include various personal care compositions in an aqueous solution such as a liquid based cleansing solution [0043] or an aqueous lotion [0028], which are devoid of any labile microorganism.  The personal care composition of the wet wipe is intended to be applied to the urogenital skin as set forth in at least [0008] where Hernandez discloses that the wipes are useful for reducing the adherence of body exudates to the user's body.
Hernandez discloses that the wipe is joined to the article [0049}, and therefore the wipe is separate and apart from the nonwoven material which is disclosed as a part of the article.  The individually packaged wipe (23) is separately attached to the article (21) as shown in figure 1.
The individually packaged wipe may be joined to an individually packaged absorbent article and packaged together [0049] thereby creating a single sellable article of commerce.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the article of Gordon with the wet wipe, personal care composition and specific packaging as taught by Hernandez in order to provide a combination of the products used to improve skin health which provides a convenient use of cleaning, skin comfort and odor reduction as taught by Hernandez in [0006] and [0009].

As to claim 4-7, Hernandez discloses an absorbent article including a topsheet (25), a secondary topsheet (28), an absorbent core (34) and a patch (31) disposed below the topsheet as set forth [0022] through the incorporation [0055] of Osborn, III (4,950,264).
Osborn III (hereinafter “Osborn”) discloses the elements as claimed as set forth in col. 3, line 65 to col. 4, line 1.
With reference to claim 11, Hernandez discloses that the personal care composition is associated with a wipe as set forth in [0008].
 With reference to claim 12, Gordon discloses the same type of microorganism (a prokaryote - i.e., Lactobacillus bulgaricus) in [0325] that the applicant has deemed suitable in [0081] of the corresponding PG PUB of the instant application to produce the desired results according to the specific test. As such, Gordon is considered to meet the testing limitations as claimed.
s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2012/0237576) in view of Hernandez et al. (US 2008/0058737) and further in view of WO 2010/128906
With respect to claims 14-15, Gordon in view of Hernandez teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Gordon in view of Hernandez and claims 14-15 is the explicit recitation that the fibrous element is in a specific location. 
WO 2010/128906 (hereinafter “Brusk”) teaches an analogous sanitary napkin (1) where the topsheet (2), backsheet (3) and absorbent core (4) each include fibrous materials (page 6, line 16; page 6, lines 26-27; page 9, lines 19-20). The article also includes a probiotic bacteria (abstract) wherein the bacteria may be in the form of a patch (page 6, line 10) and wherein the bacteria, may be added to the topsheet,  a secondary topsheet (i.e., acquisition layer) and/or the core as set forth on page 17, lines 33-34.
Brusk teaches that the probiotic may be premixed with oxidized lipids (page 16, lines 14-15) and that the composition containing the oxidized lipids may be added to the carrier material (i.e., nonwoven materials as set forth on page 17, lines 3-4) via impregnation as set forth on page 17, lines 30-31.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the fibrous element of Gordon in view of Hernandez in the desired location(s) as taught by Brusk in order to provide the desired article having .

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.
Initially, with respect to applicant’s argument that Brusk does not suggest providing microorganisms “in” the filaments, the examiner disagrees.
Brusk teaches that the probiotic may be premixed with oxidized lipids (page 16, lines 14-15) and that the composition containing the oxidized lipids may be added to the carrier material (i.e., nonwoven materials as set forth on page 17, lines 3-4) via impregnation as set forth on page 17, lines 30-31.
With respect to applicant’s argument pertaining to “printed matter”, the applicant is reminded that to be given patentable weight, the printed matter and associated product must be in a functional relationship. Where a product merely serves as a support for printed matter, no functional relationship exists. See MPEP 2111.05.
In the present case, instructions are provided. Similarly, Gordon also provides the packaging with usage instructions to facilitate greater moisturizing, fluid removal, improved cleaning, disinfection, improved softness, or other signals that facilitate an emotional response or proper use of the wipe as set forth in [0046].
it would have been obvious to one of ordinary skill in the art to provide the desired usage directions to the product because the general concept of providing the article with instructions to provide ideal usage for the structure has already been set .
In response to applicant's argument that the cited documents do not suggest probiotic stability problems could be solved from the teachings, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to applicant’s argument that Gordon discloses percentages that are outside of the claimed range, the examiner disagrees. Claim 1 recites about 3% and Gordon discloses about 5% as set forth in [0019].
The term “about” is not an exactitude. In the instant application it allows for percentages higher than 3%, and in the cited prior art, it allows for percentages lower than 5%, and is therefore considered to provide a teaching within a reasonable range to encompass the limitations as claimed.
With respect to applicant’s argument that Hernandez does not provide a polyvinyl alcohol for the same purpose as the claimed invention, the examiner contends that Gordon is relied upon for the teaching as claimed as set forth in the rejection of claim 1.
With respect to applicant’s argument that the Examiner cannot selectively pick and choose various components from encyclopedic disclosures, the Examiner contends that this is not the case. Gordon provides the general disclosure as claimed with respect to the article and the teaching references provide analogous art with elements that provide additional benefits as discussed.

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781